DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both these claims recite “timely manner”, but neither the claims nor the specification give guidance as to what would be considered a “timely manner”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Illustrative claim 1 recites:
a trailer having a heating/cooling unit and a thermostat attached thereto, the method comprising:
placing bottled water inside the trailer while the inside of the trailer is at
ambient temperatures;
	holding in reserve the bottled water inside the trailer at ambient temperatures until an order is received for such bottled water;
	receiving an order for such trailer load of bottled water to be delivered at a
specified destination, the order also specifying whether the bottled water is to be
delivered in a liquid or a frozen form;
	turning on the cooling/heating unit and setting or presetting the thermostat to a predetermined temperature so that the cooling/heating unit will move the bottled water temperature towards the predetermined temperature;
and
	towing the trailer to the specified destination while the cooling/heating unit is cooling or heating the inside of the trailer.

But for the recitation components representing a reefer unit (i.e. trailer, cooling/heating unit, thermostat), claim 1 recites a method of organizing human activity. Specifically disaster supplies are prepped, stored at room/ambient temperatures and then cooled in transit.


As such the examiner considers the reefer truck limitations (i.e. trailer, thermostat, cooling/heating unit) to be limiting the abstract idea to a technological environment, which provides neither a practical application nor significantly more. See MPEP 2106.05(h) which explains “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more (step 2b) than the exception itself, and cannot integrate a judicial exception into a practical application (step 2A).”
Another step 2B consideration is whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. As illustrated by the Pacy reference cited above, reefer trucks with thermostats and cooling units are conventional technology. Thus significantly more is not provided.
For the reasons above claim 1 is considered non-statutory.

Claims 2 and 3 are similar to claim 1 (different in the type of temperature changes) and are rejected for similar reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL "Emergency Drinking Water Procurement & Distribution Planning Guidance" to Brown et al. in view of NPL "North Carolina National Guard Takes Possession of 10 Silver Eagle CRCT Trailers, Mississippi Trailers to Follow" by Silver Eagle Manufacturing (hereinafter referred to as “Silver Eagle Press Release”) and Robinson et al. (US 20080228514 A1).
Regarding claim 1, Brown discloses:
1. A method of delivering bottled water at a predetermined temperature to a destination which may be near a place where a natural disaster has occurred (page 43 strategic guidelines “staging area”:


	holding in reserve the bottled water inside the trailer at ambient temperatures until an order is received for such bottled water (page 43 bottom of page 5. When orders are received, the flatbed trucks filled with pallets of water are dispatched by the Staging Manager to the distribution sites);
	receiving an order for such trailer load of bottled water to be delivered at a specified destination (page 43 bottom of page 5. When orders are received, the flatbed trucks filled with pallets of water are dispatched by the Staging Manager to the distribution sites); and
moving the truck to the specified destination (page 43 bottom of page 5. When orders are received, the flatbed trucks filled with pallets of water are dispatched by the Staging Manager to the distribution sites).

California fails to disclose:
1) instead of a flatbed truck using a trailer having a heating/cooling unit and a thermostat attached thereto
2) the order also specifying whether the bottled water is to be delivered in a liquid or a frozen form;

4) the trailer being towed while the cooling/heating unit is cooling or heating the inside of the trailer.

However Silver Eagle Press Release discloses:
instead of a flatbed truck using a trailer having a heating/cooling unit and a thermostat attached thereto (see entire document climate regulating cargo trailer that is thermostatically controlled)
turning on the cooling/heating unit and setting or presetting the thermostat to a predetermined temperature so that the cooling/heating unit will move water temperature towards the predetermined temperature (page 1 cold water provided to disaster victims i.e. temperature would be set to cold)
the trailer being towed while the cooling/heating unit is cooling or heating the inside of the trailer (page 1 transported by trailer and thermostatic control to be cold).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Brown by using a reefer trailer set to a cold temperature instead of a flatbed truck to transport the bottled water to disaster victims. The motivation for the combination is to comfort natural disaster victims (page 1 last paragraph).

Brown as modified still fails to disclose


However Robinson et al. discloses associating temperature control conditions with a refrigerated container dispatch order (paragraph 27). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Brown as modified by having the order specify a temperature for the shipment (temperature above freezing would be considered indication of liquid and below would be frozen). The motivation for the combination is optimization of the shipment (paragraph 27).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Silver Eagle Press Release and Manjapra (CA2585801A1).
Regarding claim 2, Brown et al. discloses:2. A method of delivering frozen bottled water to a destination which may be near a place where a natural disaster has occurred (page 43 staging area for distributing to distribution sites near emergency situation), comprising:
	placing cases (page 28 cases) of bottled water on pallets (page 43 pallets of water);
	loading the cases of bottled water on pallets into a semi-trailer (page 43 4. Pallets of water are loaded by forklift onto flatbed trucks and “d. Flat-bed trailers with tractors”);
	determining when the pallets of frozen bottled water are desired to be delivered to the destination (page 43 When orders are received, the flatbed trucks filled with pallets of water are dispatched);

	driving the semi-trailer truck and semi-trailer to the destination (page 43 dispatch to distribution sites)

Brown et al. fails to disclose:
1) the delivered bottled water being frozen
2) the trailer having a refrigeration unit;
3) setting or presetting the refrigeration unit to a temperature that will be low enough to freeze water or confirming that the refrigeration unit is set to such temperature;
4) turning on the refrigeration unit in a timely manner so that the bottles of water will be frozen by the time that the semi-trailer can be delivered to the destination;
5) while the refrigeration unit is running so that the bottled water is being frozen while it is being transported to the destination.

However Silver Eagle Press Release discloses:
instead of a flatbed truck using a trailer having a refrigeration unit capable of frozen or cold temperatures and a thermostat attached thereto (see entire document climate regulating cargo trailer that is thermostatically controlled to frozen or cold temperatures)
turning on the cooling/heating unit and setting or presetting the thermostat to a predetermined temperature so that the cooling/heating unit will move water temperature towards a predetermined temperature (page 1 cold water provided to disaster victims i.e. temperature would be set to cold)


It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Brown by using a reefer trailer set to a cold temperature instead of a flatbed truck to transport the bottled water to disaster victims. The motivation for the combination is to comfort natural disaster victims (page 1 last paragraph).

Brown as modified discloses all subject matter of the claimed invention exception that the bottles are frozen instead of just cold. However Manjapra suggests frozen watter bottles for disaster relief victims (page 3 “in disaster and rescue the frozen bottle of water relieves stress faster”). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Brown as modified by setting temperature to freezing. The motivation is to relieve stress for disaster victims (page 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Silver Eagle Press Release and “Tis the season” to Dynamic Transit (hereinafter “Dynamic Transit”).
Regarding claim 3, Brown discloses:
3. A method of delivering bottled water to a destination which may be near a place where a natural disaster has occurred (page 43 staging area for distributing to distribution sites near emergency situation), comprising:
	placing cases (page 28 cases) of bottled water on pallets (page 43 pallets of water);

	loading the cases of bottled water on pallets into a semi-trailer (page 43 4. Pallets of water are loaded by forklift onto flatbed trucks and “d. Flat-bed trailers with tractors”);
	determining when the pallets of bottled water are desired to be delivered to the destination (page 43 When orders are received, the flatbed trucks filled with pallets of water are dispatched by the Staging Manager to the distribution sites);
	attaching a semi-trailer tractor to the semi-trailer (paragraph 43 d. Flat-bed trailers with tractors); and
	driving the semi-trailer truck and semi-trailer to the destination (page 43 When orders are received, the flatbed trucks filled with pallets of water are dispatched by the Staging Manager to the distribution sites);Brown et al. fails to disclose:
1) “at a predetermined temperature”
2) trailers having a refrigeration/heating unit
3) setting or presetting a thermostat associated with the refrigeration/heating unit to a temperature that will be above the freezing point of water
4) the pallets being frozen initially
5) turning on the refrigeration/heating unit in a timely manner so that the bottles of water will be at a temperature of above freezing by the time that the semi-trailer can be delivered to the destination

However Silver Eagle Press Release discloses:
instead of a flatbed truck using a trailer having a heating/cooling unit and a thermostat attached thereto (see entire document climate regulating cargo trailer that is thermostatically controlled)
turning on the cooling/heating unit and setting or presetting the thermostat to a predetermined temperature so that the cooling/heating unit will move water temperature towards the predetermined temperature (page 1 cold water provided to disaster victims i.e. temperature would be set to cold)
the trailer being towed while the cooling/heating unit is cooling or heating the inside of the trailer (page 1 transported by trailer and thermostatic control to be cold).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Brown by using a reefer trailer set to a cold temperature instead of a flatbed truck to transport the bottled water to disaster victims. The motivation for the combination is to comfort natural disaster victims (page 1 last paragraph).

Brown further discloses storing pallets at ambient temperatures (page 43. Brown as modified discloses all the subject matter of the claimed invention except that the bottled water is moved from a frozen state to a non-frozen state by the reefer trailer. 

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Transcript of "Thermo King Refrigerated Trailer Controls" video provides generic background of how reefer trailers work. “Planning for an Emergency Drinking Water Supply”, “GLYNN COUNTY POINTS OF DISTRIBUTION (POD) PLAN” and “The U.S. Army Corps of Engineers Ice and Water Response to the 2008 Hurricane Season” discuss issues/solutions related to water supply during emergency/disaster relief. Fulmer (US 20130247598 A1) discloses a system for preventing brownouts in reefer trailers due to hot loading (i.e. loading a trailer with goods that aren’t pre-cooled, which is something that that claim 1 does).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687